DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the species covered by claims 1, 3-10, 18, 19, and 22 in the reply filed on April 29, 2022  is acknowledged.
Claims 2 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2022.

Claim Objections
Claim 4 is objected to because of the following informalities:  “or” in “carriers or diluents” in the last line.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “various” in the penultimate line.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 18, and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Tahvilzadeh (Tahvilzadeh, M., et al., An evidence-based approach to medicinal plants for the treatment of sperm abnormalities in traditional Persian medicine, Andrologia 2016; 48: 860–879).  
Regarding claims 1, 3, 8, 9, and 22, Tahvilzadeh (title; abstract;  pp.863-66, 873) discusses prior art reports that cinnamomum zeylanicum or cinnamon bark contains cinnamaldehyde which increases norepinephrine and eventual release of nitric oxide.  Nitric oxide affects hypothalamus axis and causes release of gonadotropin hormone, which increases secretion of luteinizing hormone (LH).  LH “stimulates release of testosterone from Leydig cells” (p861 3.2, p.873).  Further, cinnamon’s delta-catenin compound “may increase the concentration of testosterone” (id.).   Tahvilzadeh also discusses testosterone-increasing effects of nigella sativa seed oil (p. 874 3.5), and pomegranate juice and extracts (p.874 3.6, p.875-76).  
Tahvilzadeh does not specifically teach a synergistic composition comprising at least two of the testosterone-boosting herbs it discusses.
However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tahvilzadeh and combine at least two of the herbs it discusses as recited in the instant claims. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  MPEP §2144.06 (I) (citations omitted).   
Regarding the claim phrase “synergistic herbal composition” in claim 1, the following is noted:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:

(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

This list of examples is not intended to be exhaustive... For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

MPEP §2103(I)(C) (emphases added). Here the “synergistic herbal composition” does not require the particular structure, i.e., which specific combinations of the five herbal substances recited, needed to attain a synergy. Thus the phrase does not limit the scope of the claim and is  not afforded patentable weight.
Regarding claims 10 and 18, in the absence of a specific teaching to the contrary an equal-parts mixture of two or more herbal extracts is prima facie obvious, i.e., a 1:1 ratio or a 50% and 50% mixture in the case of mixing two extracts, which is within the ranges recited.  However it should be noted that claims 10 and 18 do not recite the nature of the “extracts” used, i.e., the concentrations of the solvent present or active compound within the extract.  Therefore merely reciting the relative concentration of any “extract” cannot be considered critical.
 Regarding claim 4, Tahvilzadeh notes that nigella sativa contains vitamins and minerals such as zinc, copper, and magnesium which increase reproductive organ’s weight (p.874).  Furthermore cinnamon oil has antioxidant activity and pomegranate’s vitamin A and flavonoids confer antioxidant activity and improve sperm quality (pp.861, 875).  Therefore the skilled person would have been motivated to include vitamins and minerals as useful for increasing testosterone levels and reproductive health.  
Regarding claims 5-7, Cinnamon bark powder can be provided dispersed in distilled water (p.873), which is a liquid form.  Pomegranate juice is a juice.

Claims 1, 3-10, 18, 19, and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Tahvilzadeh (Tahvilzadeh, M., et al., An evidence-based approach to medicinal plants for the treatment of sperm abnormalities in traditional Persian medicine, Andrologia 2016; 48: 860–879) in view of Khaki (Khaki, A., et al., Evaluation of androgenic activity of allium cepa on spermatogenesis in the rat, Folia Morphol. (2009) Vol. 68, No. 1, pp. 45–51).  
Regarding claim 19, Tahvilzadeh does not specifically discuss an aromatase inhibitor herb.
Khaki reports increase in serum testosterone level in male Wistar rats after fresh onion juice administration for 20 days (title; abstract; Table 1 and accompanying text). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tahvilzadeh and Khaki         and include onion juice into a mixture of extracts of cinnamon, nigella sativa, and pomegranate   as recited in the instant claim(s).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  MPEP §2144.06 (I) (citations omitted).  Here the extracts of onion, cinnamon, nigella sativa, and pomegranate are taught by prior art to be useful for the same purpose of increase testosterone levels; therefore forming a mixture of thereof for the very same purpose would have been prima facie obvious.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615